Shareholder Votes On September 23, 2008, a special meeting of the shareholders of U.S. Global Accolade Funds was held.The following proposals were presented to the shareholders: 1.Holmes Growth Fund, Global MegaTrends Fund, Global Emerging Markets Fund.To approve the reorganization of the funds from a Massachusetts business trust into a corresponding new fund organized under a Delaware statutory trust. 2.Holmes Growth Fund, Global MegaTrends Fund, Global Emerging Markets Fund.To approve a new Distribution Plan. 3.Holmes Growth Fund, Global MegaTrends Fund, Global Emerging Markets Fund. To approve a new Advisory Agreement for each fund. 4.Global Emerging Markets Fund.
